               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION


CS TECHNOLOGY, INC. and
SITEHANDS, INC.,

                   Plaintiffs,
                                              Case No. 3:18-cv-00273-RJC-DSC
v.

HORIZON RIVER TECHNOLOGIES, LLC,

                   Defendant.


             STIPULATION AND ORDER GOVERNING THE
     PRODUCTION AND EXCHANGE OF CONFIDENTIAL INFORMATION

       WHEREAS, the parties to the above-captioned action (the “Litigation”) are

engaged in discovery proceedings, which the parties expect will include, among other

things, taking depositions and producing documents; and

       WHEREAS, those discovery proceedings will necessarily involve the

production of certain information that the parties to the Litigation (the “Parties,”

each a “Party”) believe to be confidential and sensitive commercial, financial, or

business information;

       IT IS HEREBY STIPULATED AND AGREED, by the Parties through their

undersigned counsel, subject to the approval of the Court, that this Stipulation and

Order for the Production and Exchange of Confidential Information (the

“Stipulation”) will govern the handling of documents, deposition testimony,

deposition exhibits, deposition transcripts, written discovery requests, interrogatory




      Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 1 of 18
responses, responses to requests for admission, and responses to requests for the

production of documents, and any other information or material produced, given or

exchanged, including any information contained therein or derived therefrom

(“Discovery Material”) by or among any Party or non-Party providing Discovery

Material (each a “Producing Party”) in this Litigation. The Parties hereby stipulate

and agree as follows:

      1.     Any Producing Party may designate any Discovery Material as

“Confidential” under the terms of this Stipulation if such Producing Party in good

faith believes that such Discovery Material contains non-public, confidential,

proprietary, or commercially sensitive information that requires the protections

provided in this Stipulation and Order (“Confidential Discovery Material”). Any

Producing Party may designate any Discovery Material as “Highly Confidential”

under the terms of this Stipulation if such Producing Party in good faith reasonably

believes that disclosure of the Discovery Material other than as permitted pursuant

to Paragraph 6 of this Stipulation and Order is substantially likely to cause injury to

the Producing Party (“Highly Confidential Discovery Material”).

      2.     The designation of Discovery Material as Confidential Discovery

Material or Highly Confidential Discovery Material will be made in the following

manner:

             A.     In the case of documents or other materials (apart from

      depositions or other pre-trial testimony): (i) by affixing the legend

      “Confidential” or “Highly Confidential” to each document containing any



                                           2

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 2 of 18
      Confidential Discovery Material or Highly Confidential Discovery Material; or

      (ii) in the case of electronically stored information produced in native format,

      by including “Confidential” or “Highly Confidential” in the file or directory

      name, or by affixing the legend “Confidential” or “Highly Confidential” to the

      media containing the Discovery Material.

            B.     In the case of depositions or other pre-trial testimony: (i) by a

      statement on the record, by counsel, at the time of such disclosure or before the

      conclusion of the deposition or testimony; or (ii) by written notice, sent to all

      Parties within ten business days of the deposition or other pre-trial testimony,

      provided that only those portions of the transcript designated as Confidential

      Discovery Material or Highly Confidential Discovery Material will be deemed

      Confidential Discovery Material or Highly Confidential Discovery Material.

      The Parties may modify this procedure for any particular deposition or other

      pre-trial testimony, through agreement on the record at such deposition or

      testimony, without further order of the Court.

            C.     In the case of any other Discovery Material, by written notice that

      the Discovery Material constitutes Confidential Discovery Material or Highly

      Confidential Discovery Material.

      3.    The designation of Discovery Material as Confidential Discovery

Material or Highly Confidential Discovery Material will constitute a representation

that such Discovery Material has been reviewed by an attorney representing the




                                          3

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 3 of 18
Producing Party making the designation, and that there is a good faith basis for such

designation.

      4.       Inadvertent failure to designate Discovery Material as Confidential

Discovery Material will not constitute a waiver of such claim and may be corrected.

A Producing Party may designate as Confidential any Discovery Material that has

already been produced, including Discovery Material that the Producing Party

inadvertently failed to designate as Confidential by: (i) notifying in writing the Party

or Parties to whom the production has been made that the Discovery Material

constitutes Confidential Discovery Material; or (ii) in a manner consistent with

Paragraph 2. Upon receiving such supplemental notice, the Parties will thereafter

mark and treat the Discovery Material so designated as Confidential Discovery

Material, and such Discovery Material will be fully subject to this Stipulation from

the date of such supplemental notice forward. The Party or Parties receiving such

notice will make reasonable, good-faith efforts to ensure that any analyses,

memoranda, notes, or other such materials generated based upon such newly

designated information are immediately treated as containing Confidential Discovery

Material.   In addition, upon receiving such supplemental written notice, any

receiving Party that disclosed the Discovery Material prior to its designation as

“Confidential” will exercise its best efforts to: (i) ensure the return or destruction of

such Discovery Material; (ii) to ensure that any documents or other materials derived

from such Discovery Material are treated as if the Discovery Material had been

designated as “Confidential” when originally produced; (iii) to ensure that such



                                            4

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 4 of 18
Discovery Material is not further disclosed except in accordance with the terms of

this Stipulation and Order; and (iv) to ensure that any such Discovery Material, and

any information derived therefrom, is used solely for the purposes described in

Paragraph 8 of this Stipulation and Order.

      5.     Confidential Discovery Material may be disclosed, summarized,

described, characterized, or otherwise communicated or made available in whole or

in part only to the following persons:

             A.     The Parties and the directors, officers, and employees of the

      Parties, or any subsidiary or affiliate thereof, who are assisting with or making

      decisions concerning the Litigation, to the extent deemed reasonably necessary

      by counsel of record for the purpose of assisting in the prosecution or defense

      of the Litigation for use in accordance with this Stipulation;

             B.     Counsel who represent Parties in this Litigation (including in-

      house counsel), and the partners, associates, paralegals, secretaries, clerical,

      regular, and temporary employees, and service vendors of such counsel

      (including outside copying and litigation support services) who are assisting

      with the Litigation for use in accordance with this Stipulation;

             C.     Subject to Paragraph 8, experts or consultants assisting counsel

      for the Parties, and partners, associates, paralegals, secretaries, clerical,

      regular, and temporary employees, and service vendors of such experts or

      consultants (including outside copying services and outside support services)

      who are assisting with the Litigation;



                                          5

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 5 of 18
       D.     Witnesses or deponents, and their counsel, only to the extent

 necessary to conduct or prepare for deposition or testimony in this Litigation.

       E.     Any person indicated on the face of a document or accompanying

 covering letter, email, or other communication to be the author, addressee, or

 an actual or intended recipient of the document, or, in the case of meeting

 minutes, an attendee of the meeting;

       F.     The Court, persons employed by the Court, and court reporters

 transcribing any hearing, trial, or deposition in this Litigation or any appeal

 therefrom;

       G.     Any mediator engaged at the agreement of the Parties in

 connection with the Litigation, and any paralegals, secretaries, clerical,

 regular, and temporary employees who are assisting such mediator in

 connection with the Litigation;

       H.     Any insurance business, disclosed pursuant to Fed. R. Civ. P.

 26(a)(1), which may be liable to satisfy all or part of a possible judgment in the

 action or to indemnify or reimburse for payments made to satisfy the judgment;

 and

       I.     Any other person only upon: (i) order of the Court entered upon

 notice to the Parties; or (ii) written stipulation of, or statement on the record

 by, the Producing Party who provided the Discovery Material being disclosed,

 provided that such person signs an undertaking in the form attached as

 Exhibit A.



                                      6

Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 6 of 18
      6.     Highly Confidential Discovery Material may be disclosed, summarized,

described, characterized, or otherwise communicated or made available in whole or

in part only to the following persons:

             A.     Counsel who represent Parties in this Litigation (including in-

      house counsel), and the partners, associates, paralegals, secretaries, clerical,

      regular and temporary employees, and service vendors of such counsel

      (including outside copying and litigation support services) who are assisting

      with the Litigation for use in accordance with this Stipulation;

             B.     Subject to Paragraph 8, experts or consultants assisting counsel

      for the Parties, and partners, associates, paralegals, secretaries, clerical,

      regular and temporary employees, and service vendors of such experts or

      consultants (including outside copying services and outside support services)

      who are assisting with the Litigation;

             C.     Any person indicated on the face of a document or accompanying

      covering letter, email, or other communication to be the author, addressee, or

      an actual or intended recipient of the document, or, in the case of meeting

      minutes, an attendee of the meeting;

             D.     The Court, persons employed by the Court, and court reporters

      transcribing any hearing, trial, or deposition in this Litigation or any appeal

      therefrom; and

             E.     Any other person only upon: (i) order of the Court entered upon

      notice to the Parties; or (ii) written stipulation of, or statement on the record



                                          7

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 7 of 18
      by, the Producing Party who provided the Discovery Material being disclosed,

      and provided that such person signs an undertaking in the form attached as

      Exhibit A.

      7.     To the extent that testimony is sought concerning Confidential

Discovery Material or Highly Confidential Discovery Material during any deposition

or in any other pre-trial venue, any Party may exclude any person from the deposition

or other venue during such testimony if the Confidential Discovery Material or Highly

Confidential Discovery Material may not be disclosed to such person under the terms

of this Stipulation.

      8.     Notwithstanding Paragraph 5(C) and 6(B) above, Confidential

Discovery Material or Highly Confidential Discovery Material may be provided to

persons listed therein only to the extent necessary for such expert or consultant to

prepare a written opinion, to prepare to testify, or to assist counsel in this Litigation,

provided that such expert or consultant: (i) is not currently an employee of, or

advising or discussing employment with, or consultant to, any Party or any

competitor or potential transaction counterparty of any Party, as far as the expert or

consultant can reasonably determine; and (ii) is using the Discovery Material solely

in connection with this Litigation; and further provided that such expert or

consultant agrees to be bound by the terms of this Stipulation by signing an

undertaking in the form attached as Exhibit A. Counsel for the Party showing,

providing, or disclosing Confidential Discovery Material or Highly Confidential

Discovery Material to any person required to execute an undertaking pursuant to this



                                            8

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 8 of 18
paragraph will be responsible for obtaining such signed undertaking and retaining

the original, executed copy thereof. Under no circumstances will an expert or

consultant who is a competitor or an employee of a competitor of a Party, or who is

providing services to any of the foregoing, be provided access to Confidential

Discovery Material or Highly Confidential Discovery Material absent further order of

the Court or consent of the Producing Party. “Competitors” are persons or entities

endeavoring to engage in the same or similar lines of business, provide the same or

similar services, sell the same or similar products, and/or operate in the same

markets, as well as any persons who are actually engaged in any of these activities.

      9.     Discovery Material will be used solely for purposes of this Litigation and

will not be used for any other purpose, including, without limitation, any business or

commercial purpose, or any other litigation or proceeding; provided, however, that

the foregoing will not apply to Discovery Material that is or becomes part of the public

record.

      10.    Every person to whom Discovery Material is disclosed, summarized,

described, characterized, or otherwise communicated or made available, in whole or

in part, will be advised that the information is being disclosed pursuant and subject

to the terms of this Stipulation and may not be disclosed or used for purposes other

than those permitted hereunder. Each such person will maintain the Discovery

Material, or information derived therefrom, in a manner reasonably calculated to

prevent unauthorized disclosure. Any Party issuing a subpoena to a non-Party will




                                           9

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 9 of 18
enclose a copy of this Stipulation and notify the non-Party that the protections of this

Stipulation are available to such non-Party.

      11.    Prior to the filing of any pleading, brief, memorandum, motion, letter,

affidavit, or other document filed with the Court (a “Motion”) that discloses,

summarizes, describes, characterizes, or otherwise communicates Confidential

Discovery Material or Highly Confidential Discovery Material (a “Filing Under Seal”),

the filing Party will seek an order of court permitting that Material to be filed under

seal pursuant to Local Rule LCvR 6.1(c).

      12.    During the pendency of this Litigation, any Party objecting to the

designation of any Discovery Material or testimony as Confidential Discovery

Material or Highly Confidential Discovery Material may, after making a good-faith

effort to resolve any such objection, move on reasonable notice for an order vacating

the designation. While such an application is pending, the Discovery Material or

testimony in question will be treated as Confidential Discovery Material or Highly

Confidential Discovery Material pursuant to this Stipulation.

      13.    The Parties reserve the right to apply for an order seeking additional

safeguards with respect to the use and handling of Discovery Material or to modify

the terms of this Stipulation.

      14.    Entering into this Stipulation, or agreeing to and/or producing or

receiving Discovery Material or otherwise complying with the terms of this

Stipulation, will not:




                                           10

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 10 of 18
       A.     Prejudice in any way the rights of any Party to: (i) seek production

 of documents or information it considers subject to discovery; or (ii) object to

 the production of documents or information it considers not subject to

 discovery;

       B.     Prejudice in any way the rights of any Party to object to the

 authenticity or admissibility into evidence of any Discovery Material;

       C.     Operate as an admission by any Party that any particular

 Discovery Material constitutes Confidential Discovery Material or Highly

 Confidential Discovery Material or contains or reflects trade secrets or any

 other type of confidential information;

       D.     Prejudice in any way the rights of any Party to: (i) petition the

 Court for a further protective order relating to any purportedly Confidential

 Discovery Material or Highly Confidential Discovery Material; or (ii) seek a

 determination by the Court whether any Discovery Material or Confidential

 Discovery Material or Highly Confidential Discovery Material should be

 subject to the terms of this Stipulation;

       E.     Prevent any Party from agreeing in writing to alter or waive the

 provisions or protections provided herein with respect to any particular

 Discovery Material;

       F.     Prejudice in any way the rights of any Party to object to the

 relevance, authenticity, use, or admissibility into evidence of any document,

 testimony, or other evidence subject to this Stipulation and Order;



                                     11

Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 11 of 18
             G.     Preclude any Party from objecting to discovery that it believes to

      be otherwise improper; or

             H.     Operate as a waiver of any attorney-client, work product,

      business strategy, trade secret, or other privilege.

      15.    This Stipulation has no effect upon, and will not apply to, a Producing

Party’s use or disclosure of its own Discovery Material for any purpose. Nothing

herein will: (i) prevent a Producing Party from disclosing its own Discovery Material;

or (ii) impose any restrictions on the use or disclosure by any person of documents,

materials, or information designated as Confidential Discovery Material or Highly

Confidential Discovery Material obtained lawfully by such person independently of

the discovery proceedings in this Litigation, and not otherwise subject to

confidentiality restrictions.

      16.    If Discovery Material that is subject to a claim of attorney-client

privilege, attorney work product, or any other applicable privilege or immunity is

inadvertently produced, such inadvertent production will in no way prejudice or

otherwise constitute a waiver of, or estoppel as to, any claim of attorney-client

privilege, work product, or other applicable privilege or immunity. Any claim of

inadvertent production and treatment of the documents affected by any inadvertent

production will be governed by the Order Pursuant to Federal Rule of Evidence 502

applicable to this case.

      17.    In the event additional Parties join or are joined in this Litigation, they

will not have access to Confidential Discovery Material or Highly Confidential



                                          12

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 12 of 18
Discovery Material until the newly joined Party by its counsel has executed and filed

with the Court its agreement to be fully bound by this Stipulation.

         18.   The Parties agree to be bound by the terms of this Stipulation pending

the entry by the Court of this Stipulation, and any violation of its terms will be subject

to the same sanctions and penalties as if this Stipulation had been entered by the

Court.

         19.   The provisions of this Stipulation will, absent written permission of the

Producing Party or further order of the Court, continue to be binding throughout and

after the conclusion of the Litigation, including, without limitation, any appeals

therefrom.

         20.   In the event that any Confidential Discovery Material or Highly

Confidential Discovery Material is used in open court during any court proceeding or

filed as a trial exhibit, the material will lose its confidential status and become part

of the public record, unless the Producing Party applies for and obtains an order from

this Court specifically maintaining the confidential status of particular material.

Prior to any court proceeding in which Confidential Discovery Material or Highly

Confidential Discovery Material is to be used, counsel will confer in good faith on such

procedures that may be necessary or advisable to protect the confidentiality of any

such Discovery Material.

         21.   Within thirty days after receiving notice of the entry of a final order of

the Court on the completion this Litigation, or any other proceeding in which

Confidential Discovery Material or Highly Confidential Discovery Material is



                                            13

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 13 of 18
permitted to be used, including the exhaustion of all possible appeals, all persons

having received Confidential Discovery Material or Highly Confidential Discovery

Material will either: (i) make a good-faith and reasonable effort to return such

material and all copies thereof (including summaries, excerpts, and derivative works)

to counsel for the Producing Party; or (ii) make a good-faith and reasonable effort to

destroy all such Confidential Discovery Material or Highly Confidential Discovery

Material, and certify to that fact in writing to counsel for the Producing Party.

However, counsel for the Parties will be entitled to retain court papers, deposition

and trial transcripts, and litigation files (including attorney work product and

discovery material containing Confidential Discovery Material or Highly Confidential

Discovery Material), provided that such counsel, and employees of such counsel, will

maintain the confidentiality thereof and will not disclose such court papers,

depositions and trial transcripts, and litigation files (including attorney work product

and discovery material containing Confidential Discovery Material or Highly

Confidential Discovery Material) to any person except pursuant to a court order or

agreement by the Producing Party or except as otherwise required by law. All

materials returned to the Parties or their counsel by the Court likewise will be

disposed of in accordance with this paragraph.

      22.    If any person in possession of Confidential Discovery Material or Highly

Confidential Discovery Material (a “Receiver”) receives a subpoena or other

compulsory process seeking the production or other disclosure of Confidential

Discovery Material or Highly Confidential Discovery Material produced or designated



                                          14

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 14 of 18
as “Confidential” or “Highly Confidential” by a Producing Party other than the

Receiver (collectively, a “Demand”), the Receiver will give written notice (by hand,

email, or facsimile transmission) to counsel for the Producing Party (or Producing

Parties) within three business days of receipt of such Demand (or if a response to the

Demand is due in less than three business days, at least twenty-four hours prior to

the deadline for a response to the Demand), identifying the Confidential Discovery

Material or Highly Confidential Discovery Material sought and enclosing a copy of

the Demand, and must object to the production of the Confidential Discovery Material

or Highly Confidential Discovery Material on the grounds of the existence of this

Stipulation. The burden of opposing the enforcement of the Demand will fall on the

Producing Party.

      23.    No Receiver will reveal any Confidential Discovery Material or Highly

Confidential Discovery Material, or the information contained therein, to anyone not

entitled to receive such Confidential Discovery Material or Highly Confidential

Discovery Material under the terms of this Stipulation. In the event that Confidential

Discovery Material or Highly Confidential Discovery Material is disclosed to any

person other than in the manner authorized by this Stipulation, or that any

information comes to the Receiver’s attention that may indicate that there was or is

likely to be a loss of confidentiality of any Confidential Discovery Material or Highly

Confidential Discovery Material, the Receiver responsible for the disclosure or loss of

confidentiality will immediately inform the Producing Party of all pertinent facts

relating to the disclosure or loss of confidentiality, including, if known, the name,



                                          15

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 15 of 18
address, and employer of each person to whom the disclosure was made. The Receiver

responsible for the disclosure or loss of confidentiality will also make reasonable

efforts to prevent disclosure of Confidential Discovery Material or Highly

Confidential Discovery Material by each unauthorized person who receives the

information.

      24.      The Parties agree that the production of any Discovery Material by any

non-Party will be subject to and governed by the terms of this Order.

      SO ORDERED.
                              Signed: December 10, 2018




                                             16

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 16 of 18
Stipulated to:

     SMITH, ANDERSON, BLOUNT,                     LOCKE LORD L.L.P.
     DORSETT, MITCHELL, &
     JERNIGAN, L.L.P.
                                                  /s/ Bryan Harrison
     /s/ Clifton L. Brinson                       John Michael Kearns
     Clifton L. Brinson                           N.C. State Bar No. 52933
     N.C. State Bar No. 34331                     Bryan Harrison
     Amelia L. Serrat                             (Admitted pro hac vice)
     N.C. State Bar No. 49508                     Terminus 200, Suite 1200
     150 Fayetteville Street, Suite 2300          3333 Piedmont Road, N.E.
     Raleigh, NC 27601                            Atlanta, GA 30305
     Ph: (919) 821-1220                           Ph: (404) 870-4600
     Fax: (919) 821-6800                          Fax: (404) 872-5547
     cbrinson@smithlaw.com                        john.kearns@lockelord.com
     aserrat@smithlaw.com                         bryan.harrison@lockelord.com

     MINTZ, LEVIN, COHN, FERRIS,                  Attorneys for Defendant
     GLOVSKY AND POPEO, P.C.

     /s/ Keith P. Carroll
     Keith P. Carroll (BBO # 666039)
        (Admitted pro hac vice)
     Mathilda S. McGee-Tubb (BBO #
     687434)
        (Admitted pro hac vice)
     One Financial Center
     Boston, MA 02111
     (617) 542-6000
     KPCarroll@mintz.com
     MSMcGee-Tubb@mintz.com

     Attorneys for Plaintiffs


      This the ____ day of December, 2018.




                                                Hon. Robert J. Conrad, Jr.
                                                United State District Court Judge



                                           17

    Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 17 of 18
                                EXHIBIT A
                      UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

CS TECHNOLOGY, INC. and
SITEHANDS, INC.,

                    Plaintiffs,
                                                Case No. 3:18-cv-00273
v.

HORIZON RIVER TECHNOLOGIES, LLC,

                    Defendant.

         AGREEMENT TO BE BOUND BY STIPULATION AND ORDER
        FOR THE PRODUCTION AND EXCHANGE OF CONFIDENTIAL
              AND HIGHLY CONFIDENTIAL INFORMATION

        I have read the Stipulation and Order for the Production and Exchange of

Confidential and Highly Confidential Information (the “Stipulation”) in the above-

captioned action. I understand its terms and agree to be fully bound by them, and I

hereby submit to the jurisdiction of the United States District Court for the Western

District of North Carolina – Charlotte Division for purposes of enforcement of the

Stipulation.

        I further agree not to disclose or use any Confidential Discovery Material or

Highly Confidential Discovery Material (as defined in the Stipulation) for purposes

other than those permitted under the Stipulation.

Signature:

Name:

Affiliation:

Date:

                                          18

     Case 3:18-cv-00273-RJC-DSC Document 29 Filed 12/10/18 Page 18 of 18
